DETAILED ACTION
Response to Amendment
In the Applicant’s reply of 20 May 2022, the claims were amended. Based on these amendments, the claim objections set forth in the previous office action have been withdrawn.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in interviews with Brian Shaw on 25 May 2022 and 1 June 2022.
The claims have been amended as follows:

8.	(currently amended) An assembly for locating a plurality of anchor bolts in a predetermined relationship within a concrete pour, the assembly comprising:
(a) a form configured to receive the concrete pour;
(b) a metal frame comprising elongate metal side members and metal cross members interconnecting the elongate metal side members;
(c) a plurality of vertically adjustable legs projecting from the metal frame, the plurality of vertically adjustable legs being independent of the form and configured to decouple movement of the form from movement of the metal frame; and
(d) a plurality of anchor bolt retainers fixedly connected to the metal frame, each anchor bolt retainer fixedly connected at a corresponding single position, each anchor bolt retainer including an anchor bolt engaging surface, wherein each anchor bolt engaging surface is disposed in a fixed predetermined position relative to a remaining subset of the plurality of anchor bolt engaging surfaces, wherein the plurality of vertically adjustable legs, the metal frame, and the form are configured for the vertically adjustable legs to adjust an elevational spacing of the plurality of anchor bolt retainers relative to the form.

17.	(canceled)

19.	(currently amended) An assembly configured to locate a plurality of anchor bolts in a predetermined relationship within a concrete pour, the assembly comprising:
(a) a form configured to receive the concrete pour, the form having a cross sectional area;
(b) a metal frame comprising elongate metal side members and metal cross members interconnecting the elongate metal side members;10909369_2Page 3 of 14Application No. 16/217,975Amendment dated May 20, 2022Reply to Office Action dated November 22, 2021
(c) a plurality of vertically adjustable legs projecting from the metal frame, the vertically adjustable legs configured to adjust an elevation of the metal frame relative to the form; and
(d) a plurality of anchor bolt retainers fixedly connected to the metal frame, each anchor bolt retainer including an anchor bolt engaging surface, wherein each anchor bolt engaging surface is disposed in a fixed predetermined position relative to a remaining subset of the plurality of anchor bolt engaging surfaces, and wherein the plurality of vertically adjustable legs and the metal frame are configured for the vertically adjustable legs to adjust an elevational spacing of the plurality of anchor bolt retainers independent of the form to float the plurality of anchor bolt retainers relative to the form to decouple movement of the form from movement of the metal frame;
(e) wherein the metal frame overlies less than 25% of the cross sectional area.

22.	(currently amended) An assembly configured to locate a plurality of anchor bolts in a predetermined relationship, the assembly comprising:
(a) a form configured to receive a concrete pour, the form having a cross sectional area;
(b) a metal frame defining a frame periphery;
(c) a plurality of vertically adjustable legs projecting from the metal frame, the plurality of vertically adjustable legs configured to locate the metal frame at a first elevational position and a second elevational position relative to the form, wherein the plurality of vertically adjustable legs are independent from the form; and
(d) a plurality of anchor bolt retainers fixedly connected to the metal frame, each anchor bolt retainer including an anchor bolt engaging surface, wherein each anchor bolt 10909369_2Page 4 of 14Application No. 16/217,975  Amendment dated May 20, 2022Reply to Office Action dated November 22, 2021engaging surface is disposed in a fixed predetermined position relative to a remaining subset of the plurality of anchor bolt engaging surfaces, wherein the plurality of vertically adjustable legs and the metal frame are configured for the vertically adjustable legs to adjust an elevational spacing of the plurality of anchor bolt retainers independent of the form to float the plurality of anchor bolt retainers relative to the form to decouple movement of the form from movement of the metal frame.

*********
Claim 17 has been canceled since it is inconsistent with claim 8, which recites that the legs are independent of the form. Claims 8, 19, and 22 have been amended to clarify that the legs being independent of the form means that movement of the form is decoupled from movement of the frame. Support for this change can be found in paragraph 53 of the Applicant’s specification.

Allowable Subject Matter
Claims 8-9, 11-15, 18-20, and 22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 8 requires a form, a metal frame, a plurality of vertically adjustable legs projecting from the metal frame, and a plurality of anchor bolt retainers fixedly connected to the metal frame. The plurality of vertically adjustable legs are independent of the form and configured to decouple movement of the form from movement of the metal frame. The plurality of vertically adjustable legs, the metal frame, and the form are configured for the vertically adjustable legs to adjust an elevational spacing of the plurality of anchor bolt retainers relative to the form.
As discussed in the office actions dated 22 November 2021 and 26 April 2021, U.S. Patent No. 4,261,544 (“Addison”), U.S. Patent Application Publication No. 2014/0197573 (“Goss”), and U.S. Patent No. 5,419,055 (“Meadows”) represent the closest prior art. With respect to Addison and Goss, neither discloses vertically adjustable legs that are independent of the form and configured to decouple movement of the form from movement of the metal frame, as claimed. Specifically, the legs of Addison rest on the form (see Figure 1), and the legs of Goss suspend the form (see Figure 8A). In addition, Goss fails to disclose legs, a frame, and a form that are configured for the legs to adjust an elevational spacing of anchor bolt retainers relative to the form, as claimed. This cannot be achieved in Goss because adjusting the legs also adjusts the vertical position of the form. See Figure 8A. With respect to Meadows, Meadows fails to disclose a form in combination with the other claim limitations. See Figure 3. When a form is present, the vertically adjustable legs are not independent of the form and are not configured to decouple movement of the form from movement of a metal frame, as claimed. See Figure 19. In general, the systems of the prior art typically engage the form (as in Addison) and only fail to do so when no form is present (as in Figure 3 of Meadows).
Claims 9, 11-15, and 18 are allowed based on their dependency from claim 8.
Claim 19 requires a form, a metal frame, a plurality of vertically adjustable legs projecting from the metal frame, and a plurality of anchor bolt retainers fixedly connected to the metal frame. The vertically adjustable legs are configured to adjust an elevation of the metal frame relative to the form. The plurality of vertically adjustable legs and the metal frame are configured for the vertically adjustable legs to adjust an elevational spacing of the plurality of anchor bolt retainers independent of the form to float the plurality of anchor bolt retainers relative to the form and decouple movement of the form from movement of the metal frame.
Claim 19 defines over Addison, Goss, and Meadows for the same reasons provided above in connection with claim 8. Claim 20 is allowed based on its dependency from claim 19.
Claim 22 requires a form, a metal frame, a plurality of vertically adjustable legs projecting from the metal frame, and a plurality of anchor bolt retainers fixedly connected to the metal frame. The vertically adjustable legs are configured to locate the metal frame at first and second elevational positions relative to the form, and the vertically adjustable legs are independent from the form. The plurality of vertically adjustable legs and the metal frame are configured for the vertically adjustable legs to adjust an elevational spacing of the plurality of anchor bolt retainers independent of the form to float the plurality of anchor bolt retainers relative to the form and decouple movement of the form from movement of the metal frame.
Claim 22 defines over Addison, Goss, and Meadows for the same reasons provided above in connection with claim 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571)270-1287. The examiner can normally be reached Monday-Thursday, 10:00 AM-7:00 PM ET, and Friday mornings.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao, can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John J DeRusso/Examiner, Art Unit 1744                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726